IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Peter Saldan            :
                                         :
From the Decision of the Board of        :   No. 2131 C.D. 2016
License and Inspection Review            :
                                         :
Appeal of: City of Philadelphia          :


                                     ORDER


            NOW, February 2, 2018, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge